Citation Nr: 0524696	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
service-connected herniated nucleus pulposus (HNP), lumbar 
spine.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals, healed fracture, left great toe with limitation of 
motion.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

For historical purposes, the veteran filed August 1997 claims 
for increased ratings, and a December 1997 rating decision 
assigned a 40 percent disability evaluation for service-
connected HNP, lumbar spine, and continued a 10 percent 
disability evaluation for service-connected residuals of left 
great toe fracture.  Thereafter, the veteran filed an October 
1998 claim for TDIU, and a March 1999 rating decision 
continued the 40 percent rating for HNP, the 10 percent 
rating for the toe, and denied entitlement to individual 
unemployability.  The veteran perfected an appeal of all 
three issues via a May 1999 notice of disagreement, and March 
2000 VA Form 9.  Though a March 2005 rating decision granted 
an increased rating of 20 percent for the veteran's toe 
disability, the veteran's appeal remains pending because the 
maximum schedular was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  The veteran's service-connected left great toe disability 
manifests with limitation of motion, including functional 
limitation due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.25, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

2.  A rating in excess of 20 percent for residuals, healed 
fracture, left great toe is not warranted. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
and 4.71a, Diagnostic Code 5099-5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a May 2003 letter informing the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating, including due to individual 
unemployability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed claims pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letter referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via the February 2000 
statement of the case and various supplemental statements of 
the case thereafter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
detailed below, the RO provided numerous VA medical 
examinations, including neurological examination, and the 
reports are sufficient for a decision on the pending claims.  
The record also contains treatment reports from the VA 
Medical Center Temple dated June to December 1998, January 
2000 to January 2003, and treatment records from Central 
Texas Healthcare System (HCS) from February to September 
2003.  The record also contains private medical records from 
Scott & White Memorial Hospital & Clinic dated January 1997 
to May 2003, as well as various statements concerning the 
veteran's contentions.   As such, VA fulfilled its duties to 
the veteran to the extent possible given the particular 
circumstances of this case.  

I.  Facts

Back

A month after separation from service, the veteran filed a 
claim of service connection for a back injury.  In July 1968, 
he underwent a VA examination, which found on physical 
assessment that the veteran had good range of motion of the 
back.  X-rays showed Schmorl's nodes in the lumbar spine, and 
there was some question as to whether there was a compression 
fracture in the posterior inferior element of the body of L-
5.  The impression was history of old HNP of the lumbar 
spine, questionable old compression fracture of the body of 
L-5.  The September 1968 rating decision that granted service 
connection for herniated nucleus pulposus of the lumbar spine 
noted x-rays showed there was no change in the contour of the 
body, suggesting that there had been a fracture of the body.  
Also, there was narrowing of the inner space between L-4 and 
L-5, the apophyscal joints showed a little sclerosis, 
particularly the L-4, L-5, and the S-1 segment, with definite 
roughening of both sacroiliac joints.  

A June 1973 VA examination x-ray of the lumbosacral spine 
showed the bodies, intervertebral spaces, apophyseal and 
sacro-iliac joints to good advantage, and no pathology was 
demonstrated.  The veteran was diagnosed as having HNP, by 
history.  

In July 1997, the veteran sought an increased rating.  In 
support of the claim, medical records from Scott & White 
Memorial Hospital and Clinic were added to the file.  A May 
15, 1997, radiology report indicated degenerative changes 
involving the facet joints in the lower two vertebral bodies, 
a bridging osteophyte at L2-L3 on the right, and disc space 
narrowing at L2-L3, L4-L5, and L5-S1.  Also, the veteran 
reported that he worked as a machinist with the Santa Fe 
Railway.  He had worked 15 years for Santa Fe, and 16 years 
prior Chicago Rock Island.  The veteran had a total of 15 
months short of 30 years of retirement.  The veteran 
complained of neck pain, right shoulder pain, elbow pain, 
numbness in the hands, and low back pain.  He stated that he 
was considering applying for an occupational disability 
because it had becoming increasingly difficult to perform his 
duties.  The veteran stated that he worked in the yards, and 
climbing on engines was difficult and he believed hazardous 
due to his neck problem.  On one occasion he was taken off of 
the job because his employers noted the way he had to carry 
his neck and his posture because of neck pain.  After a 
period of time he was reviewed by the medical board and 
returned to work.  The veteran stated that he had fallen off 
of a locomotive five years earlier, and hurt his right arm 
and side at that time.  A year later he hurt his foot on some 
grating, and hurt his shoulder too.  The veteran had been 
involved in a head-on car collision, and was off of work for 
two weeks.  His physical condition had worsened.  The 
veteran's main problem was his neck-he had talked to the 
Railroad Retirement board.  The veteran also complained of 
difficulty with low back pain, and activities of bending and 
turning aggravated his back discomfort.  

A May 30, 1997, Physical Medicine and Rehabilitation noted 
the veteran had last worked May 15.  He had been "out of 
service" since because of physical conditions.  The assessor 
noted that apparently a major problem was his neck, although 
he complained of pain in the left lower extremity.  The 
veteran had been referred for cervical spondylosis and pain.  
In terms of the low back, the veteran described pain 
extending from the mid lumbar level to the tailbone.  A 
physical examination found diffuse tenderness over the mid 
and low lumbar back areas.  He flexed to 35 degrees, and 
hyperextension was also considerably limited.  The veteran 
was diagnosed as having a "quite serious condition" of 
cervical spondylosis, moderate, with spinal stenosis and some 
myelomalacia, as well as lumbar disc disease L5-S1 with 
chronic low back pain.  The assessor noted the presence of a 
lumbar radiculopathy was indeterminate.  

In June 1997, the veteran sought treatment for his left wrist 
and elbow-he had been in a motor vehicle accident 
approximately three years earlier.  An August 1997 internal 
medicine note recorded that the veteran's main complaint 
related to his neck.  The attending physician recommended 
that the veteran be granted a continued leave of absence, and 
apparently the veteran had already made application to the 
Railroad Retirement Board for occupational disability 
annuity.  The impression was: spinal stenosis; degenerative 
arthritis of the spine; lumbar disk disease; and chronic low 
back pain.  

An October 1997 VA examination report contained the veteran's 
description that since 1968, his low back pain had been 
steadily worsening.  The veteran stated that he had current 
back pain daily, severe, and constant.  He also had stiffness 
throughout the day.  The veteran reported trouble with 
walking, bending, and sleeping.  Objective findings included 
low back pain across the lower lumbar area, which went down 
and radiated to the left lower extremity with a constant 
numbness in the lateral leg.  The veteran did not have a 
spinal orthosis.  His muscle strength was fair on the left 
side and good on the right side.  He showed paralumbar 
guarding, two plus bilaterally, with a slow and antalgic 
gait.  Range of motion was forward flexion 30 degrees, 
backwards flexion 5 degrees, left lateral flexion 10 degrees, 
right lateral flexion 10 degrees, and rotation to the left 
and right could not be performed due to pain.  Pain was 
present on all range of motion.  The examiner noted that 
vibratory and position senses were intact in the left lower 
extremity, and intense pinprick sensitivity in the left side 
compared to the right lower extremity.  

Functional limitation due to pain included very limited 
ambulation (half a block), standing only 10 minutes, and 
sitting five to ten minutes.  The veteran could not perform 
activities involving reaching, bending, and needed assistance 
in the shower and putting on socks.  An x-ray showed a 
moderate degenerative joint disease with considerable 
narrowing of L5-S1 and mild narrowing at L2, 3 and L4, 5 disc 
spaces of the lumbosacral spine.  

A December 1997 rating decision granted an increased rating 
of 40 percent for HNP due to recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief 
(Diagnostic Codes 5292-5293).  In October 1998, the veteran 
filed a formal application for increased compensation based 
on unemployability.  He submitted a VA Form 21-4192 
indicating that he had last worked as a machinist in November 
1997.  The veteran attached a payroll verification printout 
that indicated a vacation buyout.  

A September 1998 VA Mental Health Clinic Note from Central 
Texas HCS indicated that the veteran complained of arthritis 
of longstanding nature from a fall in the military with a 
back and foot injury.  The veteran complained of feeling 
bitter and angry when he was forced to retire from railroad 
work.  The veteran stated that back pain at night made sleep 
difficult.  

The veteran underwent a February 1999 VA examination, and 
stated that he had continued to experience pain in the low 
back as well as occasional numbness in both legs to the level 
of the feet bilaterally.  He denied any paralysis or loss of 
movement in the lower extremities, and denied any history of 
urinary or bladder incontinence.  The veteran complained of 
increased pain with prolonged standing, walking, bending, or 
with lifting.  The veteran stated that had been given 
disability retirement in March 1997 due to his chronic back 
pain.  

A physical examination of the veteran's back found it to be 
essentially symmetrical on observation, without CVA 
tenderness.  The vertebrae were midline and nontender on 
palpation.  The musculature was well developed, symmetrical, 
with good strength, and muscle tone.  There was no evidence 
of gait or postural abnormalities.  Range of motion was 
flexion 0-60 degrees; extension 0-20 degrees; rotation 0 to 
30 degrees left and right, and lateral flexion 0-30 degrees 
left and right.  A neurological examination found normal 
gait, posture, and balance.  Deep tendon reflexes were 1-
2+/4.  Romberg's test was negative; vibratory and 
proprioception appeared to be intact; and the veteran was 
able to walk heel to toe, stand on heels and toes, and stand 
on one foot.  

An x-ray of the lumbosacral showed narrowing of 
intervertebral spaces at L4-5 and L5-S1 and S2 with mild to 
moderate degenerative spurring at those levels.  There was 
also indication of probable degenerative changes at L2-3, and 
mild degenerative spurring was seen at multiple levels of the 
lumbar sacral spine.  The final impression included 
degenerative disc disease at L4-5, and L5-S1.  

The examiner diagnosed the veteran as having degenerative 
disc disease/degenerative joint disease, lumbosacral spine.  
The examiner commented that a thorough search of the 
veteran's medical records from the military as well as 
records contained in the veteran's C-file, failed to reveal 
definitive evidence of a HNP.  The veteran, however, did have 
a history of degenerative disc disease and degenerative joint 
disease, which was well documented.  

The examiner noted that concerning the veteran's ability to 
secure and maintain employment, the veteran had been unable 
to continue his position with the railroad due to discomfort.  
The examiner stated that it was not likely that the veteran 
would be able to secure or maintain employment in any field 
requiring significant physical ability or physical agility.  
The examiner opined that the veteran's chronic back pain, 
which was service-connected, would likely pose a significant 
bar to employment.  The examiner noted that the veteran's 
other complaints involving chronic bilateral shoulder pain 
and wrist pain would not likely pose a significant bar to 
employment.  

A March 1999 rating decision continued the 40 percent rating 
for HNP and denied entitlement to individual unemployability.  
The veteran's May 1999 notice of disagreement asserted that 
he had a 10th grade education without a GED, and that he did 
not have any abilities except physical labor.  The veteran 
stated that he had numbness and pain in the lower 
extremities.  On his March 2000 VA Form 9, the veteran 
contended that he should have been provided a VA neurological 
examination with an MRI and EMG.  

In July 2002, the veteran had a VA examination, and the 
examiner noted a recent diagnosis of diabetes mellitus.  The 
veteran complained that he could not pick up a two-year-old, 
and mechanical dyspareunia.  The veteran tolerated driving a 
pick-up truck for 30 to 40 minutes.  Valsalva also 
precipitated pain.  The veteran had parasthesia, left greater 
than right, all the way to the toes.  The veteran had trouble 
getting out of bed, and lifted his lower extremities manually 
in order to affect that maneuver.  The veteran reported 
flare-ups of daily pain, for an hour.  The veteran had foot 
diathesis, that in combination with his back, limited 
activity.  The veteran used crutches on a foot diathesis.  
The veteran complained of pain, fatigue, and weakness, in 
that order.  The examiner noted palpable spasm, complaint of 
the veteran.  

In terms of neurological abnormalities, the examiner noted 
that the veteran showed equivocal sharp/dull paresthesias 
clearly absent on the left.  The right lower extremity showed 
a normal examination.  Achilles tendon reflex on the left was 
also equivocal.  Range of motion was measured as flexion to 
70, palpable spasm, flattening of the lordotic curve at 
times; extension to 20; lateral flexion to 20 bilaterally; 
rotation to 20 bilaterally, complicated by a ipsilateral 
spasm, contralateral relaxation.  The veteran was tender at 
the limits of range of motion.  Diagnostic and clinical tests 
showed changes of spondylosis seen at all lumbar discs, and 
osteoarthritic changes were present in the facet joints at 
the lower two lumbar levels.  The veteran was diagnosed as 
having DJD lumbar spine, and HNP with sequelae.  

In a July 2003 statement, the veteran continued to assert 
that he had not been given an adequate neurological 
examination (he had not been examined by a neurologist and 
never underwent an EMG testing).  A March 2003 record from VA 
Temple indicated that the veteran complained of chronic back 
pain.  Though he had had problems for many years, the veteran 
stated that the most recent episode began approximately two 
months earlier.  The veteran stated that it was hard to get 
up and out of a chair and to sleep at night.  He had 
increased pain of the left foot, and some numbness 
periodically in both legs and feet.  The veteran rated his 
pain at a level 8.  The veteran had direct pain to palpation 
of the lumbar spine, pain with twisting and rotary movement, 
and difficulty with leg raises because of back spasm.  The 
attending physician prescribed vicodin, flexeril, tens unit, 
and back brace.  

In April 2003, the veteran sought treatment because he had 
recently fallen and hurt his back.  In September, the veteran 
had a routine visit.  The primary care note recorded the 
veteran's history with chronic back pain, and that pain rated 
as 6/10 dropped to 3/10 with medications.  The veteran 
reported using a back brace all of the time, and continued to 
state that pain radiated to both legs with numbness.  

In November 2003, the veteran had another VA examination.  
The veteran reported onset of pain in 1967, lumbar radiating 
up and down entire spine, of constant duration, sharp to 
dull, and routinely 7/10.  The veteran described his 
treatment as rest, etodolac, vicodin, which decreased pain to 
4/10.  The veteran stated that he had flare-up 10/10, 1-2 
times a week lasting 10-12 hours, alleviated by rest.  He 
reported pain with all motion, and difficulty rising from 
sitting or supine position.  The veteran described weakness, 
pain with movement, and stated that he had bowel problems.  
He could walk one block, or for 10 minutes, and had periods 
of unsteadiness and near falls.  The veteran described that 
he took early retirement because he could no longer function 
secondary to his back condition.  

A physical examination revealed that the veteran was 
extremely, morbidly obese.  He ambulated with a slow, stiff, 
antalgic, flexed gait, and had a fixed and flexed posture.  
The veteran's musculature was poorly developed with poor 
strength and tone, and had right scoliosis.  The veteran did 
not have loss of lumbar lordosis.  He had negative straight 
leg raise, CN II-XII were grossly intact, normal rectal exam, 
no bilateral foot drag, intact motor and sensation, no 
spasms, no tetany, no atrophy, no fasciculation, and no 
flaccidity.  Deep tendon reflexes resisted patellar tendon, 
and the examiner noted that he was unable to distract.  Range 
of motion was flexion to 35; extension to 10; left and right 
lateral bending to 15; and left and right rotation to 15.  
The veteran had pain at all range of motion limits.  The 
examiner noted weakened movement against mild resistance, 
excess fatigability, incoordination, and painful motion with 
use.  The examiner noted guarding, and paravertebral 
tenderness.  In terms of whether the veteran had 
incapacitating episodes during the past 12-month period, the 
examiner noted that the veteran did not work.  

Diagnostic and clinical testing revealed narrowing L4-L5-S1 
intervertebral spaces, degenerative changes of vertebrae, 
rotoscoliosis of the lower lumbar spine convent to right.  
The veteran was diagnosed as having morbid obesity, and 
lumbar scoliosis with DJD.  The examiner stated that when 
considering employability, the veteran's obesity was every 
bit as limiting as his back, and naturally made the back 
worse.  The examiner also stated that the veteran would not 
be productive, however, because he could not walk, stand, 
bend, or lift sufficiently to perform most employment related 
tasks.  

In June 2004, the veteran sought treatment at the VA Temple 
location for pain in the neck, shoulders, arm, back, and 
legs, 7/10 on pain scale.  In August 2004, the veteran sought 
help with management of low back pain and leg radiculopathy, 
and the veteran had a neurology consult.  The attending 
physician did not identify a left foot drop on the physical 
assessment, and stated that the veteran likely had a distal, 
mostly sensory polyneuropathy in the setting of diabetes 
mellitus.  The attending physician sought further x-ray, and 
MRI.  

EMG studies, in August 2004, found sensorimotor peripheral 
neuropathy that was profound in the lower extremities with 
demelination and marked axonal loss.  The assessor noted that 
there was no evidence at the time consistent with radicular 
symptoms of reinnervation in specific dermatomes.  Further, 
the axonal loss in the veteran may have been consistent with 
severe lumbar stenosis and/or a peripheral neuropathy.  

In November 2004, the veteran had another VA examination.  He 
stated that he could not feel his feet and would trip over 
them, and that the left leg was worse than the right.  The 
veteran denied any changes in bowel or bladder function.  The 
veteran described occasional radicular symptom down in the 
left greater than the right L5 and S1 roots.  An August 2004 
MRI was noted to be significant for multilevel findings of L3 
through S1 with neural foraminal stenosis at all levels 
bilaterally and stenosis noted L4-5 with a central disc 
lesion at L5-S1.  The veteran reported that he fell 1 to 2 
times a month.  He had flare-ups 8/10 pain scale, several 
times a day, alleviated by stopping activity, resting, and 
taking medication.  Due to constant pain in back, and left 
toe, the veteran could not do any activity other than self-
care.  

Range of motion was flexion to 10 degrees; extension to 5 
degrees; right and left lateral flexion to 10 degrees; and 
right and left lateral rotation to 5 degrees.  The examiner 
noted tenderness on lumbosacral spine with paraspinal spasm.  
The veteran got pain and spasm at the end of range of motion.  
Straight leg raising was 50 on left, and 70 on right.  The 
examiner noted that the veteran did not have fixed 
abnormality of the spine (including ankylosis).  

A neurological examination found that the veteran walked with 
a cane, and dragged his left foot with an obvious foot drop.  
EMG testing indicated sensorimotor peripheral neuropathy with 
axonal and demyelinating features most predominant in legs.  
EMB was abnormal in both LE proximal and distal.  The 
examiner noted:  "Difficult to discern, but no findings 
consistent with a specific lumbar radiculopathy-more 
consistent with stenosis."  After an MRI, the examiner 
diagnosed the veteran as having DJD lumbar spine, HNP with 
EMG findings of sensorimotor peripheral neuropathy.  No EMG 
findings consistent with a specific lumbar radiculopathy.  
The examiner stated that in view of these findings, the 
veteran would be considered unemployable.  

In March 2005, the veteran underwent a VA examination 
regarding peripheral nerves.  A physical assessment indicated 
that the veteran had a slow gait, and he dragged his left 
foot.  He was quite wobbly on walking.  The veteran had no 
atrophy of the legs.  Sensory testing to pinprick over right 
lower extremity with mildly diminished sensation on the 
dorsum of right foot, and left lower extremity had diffuse 
diminished sensation to pinprick over left thigh, upper 
lateral aspect, lower leg and foot.  Deep tendon reflexes 
were generally hypoactive, equal in upper extremities.  Lower 
extremities with knee jerks +1, ankle jerks bilateral absent.  
Plantar responses were normal.  

In response to a query to connect the disability to nerve 
roots, the examiner noted that the question was not 
applicable.  Diagnostic and clinical tests included EMG/NCV, 
and the examiner diagnosed the veteran as having peripheral 
neuropathy.  The examiner stated that the veteran had 
neurological deficits, which could not be attributed to any 
mechanical site.  The examiner noted that the veteran was 
diabetic, and he did not have any myelopathic changes.  The 
examiner stated that the veteran's subjective complaints 
appeared to be out of proportion to objective findings.  
While the examiner stated that an opinion could not be 
rendered without resorting to speculation, the examiner 
stated the etiology was diabetes mellitus.  

A January 2005 neurosurgical consultation from the VA Temple 
facility recorded MRI results:  The veteran had degeneration 
in the lower 4 lumbar discs with bulging, the examiner did 
not see any frank herniation of significance, and there was 
no evidence of listhesis.  The assessment was cervical and 
lumbar spondylosis with degenerative disc disease, status 
post old spinal injury, level undetermined, and motor and 
sensory deficits possibly related to diabetic neuropathy.  
The attending physician stated that the veteran could not be 
helped surgically.  While the veteran had neurological 
deficits, the neurosurgeon could not pinpoint them any 
mechanical site.  The veteran did not have myelopathic 
changes.  Also, the assessor stated that the veteran's left 
foot was possible related to his old injury or neuropathy, 
and some may be more imagined than real.  

A follow-up noted indicated that the veteran's lumbosacral 
back pain had a predilection to go down the right side more 
than the left.  His EMG was unremarkable.  The physician 
noted that the veteran was diabetic and had problems with 
diet and weight control.  The assessment was chronic neck and 
back pain based on structural disease that was nonoperable in 
nature.  The veteran was given a trial of tramadol 50 mg 
tablets, one to two tablets three times a day for pain 
control.  

Toe

Pursuant to the original claim of service connection, a June 
1973 radiology report concerning the left great toe showed 
that there were cystic areas in the phalanges of the toe, 
probably related to an old injury or to an old healed 
fracture in the distal phalanx (there was a little sclerosis 
of the inferior portion of the phalanx also).  Examination 
found 50 percent loss of motion of the left toe compared to 
the right, but without ankylosis.  The veteran was diagnosed 
as having residuals, injury left great toe.

An October 1997 VA examination report found that the 
veteran's left big toe had no deformities.  The veteran had 
decreased range of motion in the left big toe-plantar 
flexion was 15 degrees, and dorsiflexion was 10 degrees.  
Comparatively, the veteran's right big toe had dorsiflexion 
of 20 degrees, and plantar flexion of 30 degrees.  There was 
tenderness with ambulation at the left first 
metatarsophalangeal joint area.  The veteran could not rise 
on the left big toe.  In terms of functional limitation, the 
examiner noted that the veteran had painful ambulation, 
limited ambulation up to half a block, and no toe to heel 
rising on the left foot.  The veteran was diagnosed as having 
residual of the fracture of the left great toe with pain at 
first metatarsophalangeal joint area and limitation of range 
of motion.  

A November 1998 radiology report from the Central Texas HCS, 
Temple, (performed due to the veteran's complaint of painful 
left foot) found a minimal deformity of the distal tuft of 
the right great toe, and a normal left foot.  A February 1999 
VA examination report indicated that upon physical 
assessment, the veteran's toes revealed no evidence of 
swelling or inflammation.  The examiner noted essentially 
full range of motion of all toes without any evidence of 
discomfort.  The veteran was diagnosed as having old, healed 
fracture, distal tuft, right great toe (resolved).

A January 2001 Primary Care Note from VA Temple division 
indicated a diabetic foot examination.  The attending 
physician found an infected right 1st toe.  In July 2001, the 
veteran had a loss of sensation in the left heel, and both 
great nails had been removed with a recent accident.  In July 
2002, the veteran presented with complaints of swollen left 
foot.  The veteran asserted that he had twisted his foot, and 
noticed increased soreness and swelling in the foot and great 
toe joints since that time.  The assessor noted that the 
veteran's great toe was pink in color with minimal swelling.  
Further evaluation on July 18 found very painful flexion 
extension of big toe at proximal joint, and crepitus at 
distal joint.  The assessor noted x-rays showed old 
mechanical crush injury from years ago.  The assessment was 
foot pain, possible tendon tear.  The veteran received postop 
shoe and crutches.  

A July 2002 VA examination found that the veteran's toes had 
full range of motion.  The veteran was unable to squat, 
supinate, pronate, or bear weight on toes.  A radiology 
report concerning the left foot found no acute fracture or 
dislocation, mild periosteal thickening about mid shafts of 
proximal phalanges of 2nd and 4th toes may have represented 
old trauma, and small plantar and posterior calcaneus spurs.  
The veteran was diagnosed as having status post fracture, 
left first toe, no limitations on exam, normal feet exam.  In 
August 2002, the veteran reported that upon using wood shoes 
for foot, he was improving.  

In February 2003, at the VA Temple facility, the Podiatry 
Clinic diagnosed the veteran as having fasciitis, bilateral 
feet.  

An August 2004 VA treatment record indicated that the veteran 
reported he had not feeling in his legs and could not feel 
the pedals in the car when driving.  The veteran could not 
feel his feet and would trip over them.  

A November 2004 VA examination report contained the veteran's 
complaint of constant pain in the left great toe.  
Additionally, it became aggravated while standing and waling.  
The veteran reported flare-ups 2-3 times a week, and at that 
time, he got sharp pain in the left great toe.  The veteran 
used a cane and shoe inserts.  A physical assessment revealed 
that the veteran had marked tenderness on palpation of the 
left great toe, and also on range of motion.  Flexion was 10 
out of 45, and an extension was 10 out of 70.  Motion was 
painful.  The examiner noted that along with pain, the 
veteran had additional limitation due to lack of endurance.  
The examiner further clarified that the veteran had painful 
motion and tenderness on the whole of the left great toe and 
first metatarsal bone.  The examiner noted that the veteran 
was unable to have balance without a cane, and he had 
significant limitations in standing and walking because of 
back and left foot problems.  The veteran could not squat or 
rise on the toes or heels.  Diagnostic and clinical tests of 
the left foot revealed a small plantar spur of os calcis, 
which may have been, or may not have been, symptomatic.  The 
veteran was diagnosed as having residuals of injury of left 
great toe.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight limitation 
of motion the lumbar spine warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent 
evaluation, and severe limitation of motion warranted a 40 
percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.


The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

Toe

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, severe foot 
injuries warrant a 30 percent evaluation.  A note indicates 
that with actual loss of use of the foot, it should be rated 
as 40 percent disabling.

III.  Analysis

Back

A complete review of the record indicates that the veteran is 
not entitled to a rating in excess of 40 percent for his 
service-connected back disability at this time.  At the 
outset, it is noted that as of the March 1999 rating 
decision, the RO listed the relevant Diagnostic Code (DC) by 
which to assess the veteran's lumbar back disability as 5292-
5293.  The former rating schedule (prior to changes in 2002 
and 2003) designated DC 5292 (as noted above) as limitation 
of motion of the lumbar spine, and DC 5293 as intervertebral 
disc syndrome.  An April 2005 rating sheet, however, referred 
solely to DC 5237, which under the current rating schedule 
designates lumbosacral strain.

Regulation anticipates that a change of diagnosis is 
possible, see 38 C.F.R. § 4.13.  Particularly, the medical 
evidence of record from the late 1990's mentioned a diagnosis 
of degenerative disc disease, and that the veteran referred 
to symptoms of pain and numbness in the lower extremities.  
As such, it appears that the RO considered the intervertebral 
disc syndrome rating criteria.

It does not appear, however, that DC 5293 is, in fact, 
appropriate.  A May 30, 1997, record from Scott & White 
Memorial Hospital noted that the presence of a lumbar 
radiculopathy was indeterminate.  A February 1999 VA examiner 
failed to find definitive evidence of HNP, while, however, a 
July 2002 examiner diagnosed the veteran as having DJD, and 
HNP with sequelae.

In July 2003, the veteran continued to assert that he had not 
been provided an adequate examination by a neurologist, and a 
subsequent November 2004 VA neurological examination 
determined that no EMG findings were consistent with a 
specific lumbar radiculopathy.  In March 2005, another VA 
examination report found that the veteran's neurological 
deficits could not be attributed to any mechanical site, and 
the etiology of peripheral neuropathy was diabetes mellitus.  
As a result, it does not appear that any lower extremity 
symptomatology is connected to the veteran's service-
connected back disability (despite the RO's initial 
classification of the disability as HNP).  

As such, the veteran currently has the maximum schedular 
under former DCs 5292 and 5295.  To reiterate, DC 5293 
concerning intervertebral disc syndrome, which offers a 
maximum rating of 60 percent, is not applicable because the 
record lacks evidence of neurological findings appropriate to 
the site of a diseased disc, as the record contains numerous 
findings that the veteran's neurological complaints and 
deficits could not be pinpointed to any mechanical site.  

In terms of the rating criteria currently in effect, the 
record lacks any medical evidence that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine for a 
rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5237.  
Additionally, there are no associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment under an appropriate diagnostic code that 
might be rated separately.  The rating criteria concerning 
intervertebral disc syndrome is not applicable.  

Toe

The RO initially rated the veteran's service-connected toe 
disability under Diagnostic Code (DC) 5099-5010.  Diagnostic 
Code 5099 represents an unlisted disability requiring rating 
by analogy to one of the disorders listed under 38 C.F.R. § 
4.71a, and DC 5010 addressed arthritis due to trauma.  In the 
April 2005 rating decision that granted an increased rating 
of 20 percent, the RO referred to DC 5099-5284 (as cited 
above).  The latter code appears to be appropriate because 
the record does not indicate the presence of traumatic 
arthritis in the veteran's service-connected left great toe 
disability.

Upon a complete review of the record, the currently assigned 
20 percent disability evaluation is appropriate.  Notably, 
the rating schedule generally addresses disabilities 
concerning the entire foot, rather than individual toes.  One 
rating criteria, DC 5278, concerning claw foot, offers a 10 
percent rating for a manifestation of the disability when the 
great toe is dorsiflexed.  If all toes tended to 
dorsiflexion, a 20 percent rating is warranted.

In this case, the veteran has a disability associated with 
one toe, which according to range of motion studies, is 
moderately severe.  Even considering functional limitation 
due to pain, a 20 percent rating is proper at this time.  
Considering that the veteran's service-connected disability 
stems from his toe, rather than a foot disability, and 30 
percent rating under DC 5284, which concerns a foot injury, 
is not appropriate.


ORDER

Entitlement to a rating in excess of 40 percent for service-
connected herniated nucleus pulposus, lumbar spine is denied.  

Entitlement to a rating in excess of 20 percent for 
residuals, healed fracture, left great toe with limitation of 
motion is denied.


REMAND

Though at this time the veteran does not meet the 
requirements for application of 38 C.F.R. § 4.16(a), 
regulation requires that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Particularly, 38 C.F.R. § 4.16(b) states 
that rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reasons of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.

In light of the VA examiner's statement in a November 2004 
report concerning the veteran's service-connected lumbar 
spine disability that the veteran would be considered 
unemployable, the RO should properly refer this case to the 
Director of Compensation and Pension.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
The rating board should submit the 
veteran's case to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration.  The 
rating board should include a full 
statement as to the veteran's service-
connected disabilities, employment 
history, education and vocational 
attainment, and all other factors 
having a bearing on this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


